COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: PRISCILA ARMENDARIZ                      §             No. 08-21-00113-CV
  MIRAMONTES, INDIVIDUALLY,
  AND AS INDEPENDENT                              §        AN ORIGINAL PROCEEDING
  ADMINISTRATOR OF THE STATE OF
  ALEJANDRO FRANCISCO                             §               IN MANDAMUS
  FERNANDEZ VALLES,
                                                  §
                        Relator.
                                                  §

                                           ORDER

         Pending before the Court is a motion to stay proceedings in the trial court until this

mandamus action can be resolved. The motion is GRANTED. The Court hereby stays all

proceedings in the trial court pending resolution of this mandamus action or further order of this

Court.

    IT IS SO ORDERED this 2nd day of December, 2021.


                                                 PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.